UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7531



LARRY PHILLIP PIKE,

                                             Plaintiff - Appellant,

          versus

NURSE OUTLAW; NURSE BUSH; DR. CEJAS,

                                            Defendants - Appellees,

          and

ROBERT MCCABE; NORFOLK CITY JAIL,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia at Alexandria. James C. Cacheris, Chief District
Judge. (CA-1518-AM)

Submitted:   March 27, 1997                 Decided:   April 9, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Phillip Pike, Appellant Pro Se. Jason Robert Davis, HEILIG,
MCKENRY, FRAIM & LOLLAR, Norfolk, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for default judgment and granting Defendants' motion to

dismiss on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Pike v. McCabe, No. CA-95-1518-AM (E.D. Va. Aug. 8, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3